Case 1:17-cv-12472-DLC Document 55-4 Filed 02/15/19 Page 1 of 11




 SUMF EXHIBIT 4
EXHIBIT 5 OF DR. LUIGI WARREN’S
 NOVEMBER 16, 2018 DEPOSITION
                    Case 1:17-cv-12472-DLC Document 55-4 Filed 02/15/19 Page 2 of 11



luigi.warren@outlook.com

From:                                 Ryan Dietz
Sent:                                 Monday, March 07, 201110:15 PM
To:                                   luigiwarren@sprint.blackberry.net
Subject:                              RE: Assignment Document



 J      LI
Luigi,

licensing revenues distributed under the IOI policy are split into thirds as described below. Since there are 2 inventors,
the Inventor's share would be split between yourself and Derrick.

Distribution Schedule
  Inventor                                               Inventor's Laboratory                IDI General Fund
 33 1/3%                                                33 1/3%                               331/3%

Regards,
Ryan




From: luigiwarren@sprint.blackberry.net [mailto:luigiwarren@sprint.blackberry.net]
Sent: Tuesday, March 08, 2011 1:39 PM
To: Ryan Dietz
Subject: Re: Assignment Document

Hi Ryan,

Thank you for sending the materials I requested. I will review the amended CDA. I have a follow-up question for you.
Derrick Rossi once outlined to me IOI policies regarding payments to inventors on licensing royalties. Could you please
send me the language specifying those policies?

Regards,

Luigi

Sent on the Sprint® Now Network from my BlackBerry®


From: "Ryan Dietz" <dietz@idi.harvard.edu>
Date: Mon, 7 Mar 2011 16:54:34 -0500
To: <I uigiwarren@sprint.. blackberry.net>
Subject: RE: Assignment Document
                                                                                                                   w        EXHIBIT_5

                                                                                                                   DATE?1 [U& IJK
Dear Luigi,                                                                                                        ROSEMARY LOCKLEAR CSR #13969




                                                                    1
             Case 1·17-cv-12472-DLC            Plaintiffs Rule 26(a)(1) Initial Disclosures                      Page 43 of 188
             Case 1:17-cv-12472-DLC Document 55-4 Filed 02/15/19 Page 3 of 11

Attached please find a revised CDA, which I believe addresses your concern. The language in
the second paragraph is designed to ensure you're not limited in the use of information you
created or prop~rly accessed from another source.

Also attached are the previous executed assignment and the current document that requires
your signature. As you can see they include the same language.

For your information, I am also attaching the pertinent language in the IDI policy below.

Ownership of Inventions. Each Invention shall be the sole and exclusive property of IOI. I agree to execute
an assignment to IOI or its nominee of my entire right, title and interest in and to all Inventions (to which
IOI has ownership rights pursuant to the "Research and Technology Development Policy") without
additional compensation. I further agree, upon request of I DI and at its expense, to execute such
documents as may be necessary or desirable in applying for and obtaining patents on the Inventions in
the United States and any for




                                                             2
      Case 1:17-cv-12472-DLC            Plaintiffs Rule 26(a)(1) Initial Disclosures       Page 44 of 188
               Case 1:17-cv-12472-DLC Document 55-4 Filed 02/15/19 Page 4 of 11



luigi. warren@outlook.com

Sent:                             Monday, March 07, 201110:26 PM
To:                               Ryan Dietz
Subject:                          Re: Assignment Document



Thanks, Ryan. Can you direct me to the document where all the policies are spelled out, or send me a copy?

Luigi




                                                                 1
        Case 1·17-cv-12472-DLC             Plaintiff's Rule 26(a)(1) Initial Disclosures           Page 45 of 188
                     Case 1:17-cv-12472-DLC Document 55-4 Filed 02/15/19 Page 5 of 11



luigi.warren@outlook.com

From:                                  Ryan Dietz
Sent:                                  Wednesday, March 09, 2011 8:55 PM
To:                                    luigiwarren@sprint.blackberry.net
Cc:                                    Halvorsen; Erik; McCarthy; Dianne
Subject:                               RE: Assignment Document


 L J     LI
Luigi,

The IDI policies are not public documents. Provided below are portions of the document establishing your obligation to
assign the application to IDI.

There is no basis for further delays of your duties to provide the assignment. If you would like to receive the terms of
any agreements that have been completed relating to this technology, please also execute and return to me the
Confidentiality Agreement.

Please note, IDI has the right to withhold amounts due to inventors if we do not receive cooperation on this matter by
the date provided. I am copying Erik Halvorsen Director ofTIDO and Dianne McCarty Chief General Counsel of CHB on
this email.

Regards,
Ryan



C. SCOPE
This Policy applies to any invention, discovery, data, writing, and other intellectual property, including
trade or service marks, works-for-hire, know-how, computer software and biological materials, whether or
not patentable, copyrightable or otherwise entitled to legal protection (collectively "Invention") made,
conceived, reduced to practice or generated by a full or part-time professional staff, faculty, employee of,
student, trainee, or person or entity otherwise engaged at IOI, such as consultants or agents retained by
 IOI (collectively "Covered Person"). Any Invention that (1) either has potential commercial value or is
patentable, copyrightable, or otherwise entitled to legal protection, and (2) is made, conceived, reduced to
practice or generated by a Covered Person while engaged in activities: (a) for which the Covered Person
received financial support from or through IOI; (b) during which the Covered Person made significant use
of facilities, materials, equipment, staff, information, ideas, data, computers or other resources of IOI; or
(c) which are related to ihe employment, research or other activities conducted at IOI by the Covered
Person is referred to as "Technology". Ordinary use of desktop computers, library facilitities or personal
office space shall not be considered "significant" use for purposes of Section (b) above. Steps taken
toward commercialization, such as filing a patent application or seeking other protection of intellectual
property, will be interpreted as demonstrating potential commercial value.


E. TECHNOLOGY OWNERSHIP
1. Principles:
a. All Technology is owned by IOI. When an entity other than IOI has also sponsored, financed, or otherwise participated
in the invention, the Direct or will negotiate with the other entity to determine the percentage of the Technology owned
by IDI. The Director may cc-nsult with the Committee and the Inventor.



                                                                     1
              Case 1:17-cv-12472-DLC           Plaintiff's Rule 26(a)(1) Initial Disclosures           Page 46 of 188
                Case 1:17-cv-12472-DLC Document 55-4 Filed 02/15/19 Page 6 of 11



4. Ownership of Inventions. Each Invention shall be the sole and exclusive property of IOI. I agree to execute an
assignment to IOI or its nominee of my entire right, title and interest in and to all Inventions (to which IOI has ownership
rights pursuant to the "Research and Technology Development Policy") without additional compensation. I further
agree, upon request of IOI and at its expense, to execute such documents as may be necessary or desirable in applying
for and obtaining patents on the Inventions in the United States and any foreign country. I further agree, whether or not
I am employed by IOI, to cooperate to the extent and in the manner reasonably requested by IOI in the prosecution or
defense of any claim involving a patent covering any Invention or any litigation or other claim or proceeding involving
any Invention, but all expenses thereof shall be paid by IOI. All records which I shall use or prepare or come into contact
with in the course of working for IOI, shall remain I Di's sole and exclusive property and shall be subject to the
agreement; except that I may retain for my own personal use one copy of all my scientific work papers customarily
retained by researchers at non-profit institutions unless prevented by contractual obligations to third parties pertaining
to confidential papers or trade secrets, which obligations prevent such retention of any such papers.




From: luigiwarren@sprint. b lackbeny. net [mailto:luigiwarren@sprint. blackberry. net]
Sent: Tuesday, March 08, 2011 5:26 PM
To: Ryan Dietz
Subject: Re: Assignment Document

Thanks, Ryan. Can you direct me to the document where all the policies are spelled out, or send me a copy?

Luigi


Sent on the Sprint® Now Network from my BlackBerry®


From: "Ryan Dietz" <die:tz@idi.harvard.edu>
Date: Tue, 8 Mar 2011 17:15:23 -0500
To: <luigiwarren(ci),sprint .blackberry.net>
Subject: RE: Assignment Document

Luigi,

licensing revenues distributed under the IOI policy are split into thirds as described below. Since there are 2 inventors,
the Inventor's share would be split between yourself and Derrick.

Distribution Schedule
 Inventor                                              Inventor's Laboratory                IOI General Fund
 331/3%                                               33 1/3%                               331/3%

Regards,
Ryan




From: luigiwarren@sprint.blackberry.net [mailto:luigiwarren@sprint.blackberry.net]
Sent: Tuesday, March 08, 2011 1:39 PM

                                                                  2
         Case 1·17-cv-12472-DLC              Plaintiffs Rule 26(a)(1) Initial Disclosures                      Page 47 of 188
                 Case 1:17-cv-12472-DLC Document 55-4 Filed 02/15/19 Page 7 of 11


To:     Ryan Dietz
Subject: Re: Assignment Document

Hi Ryan,

Thank you for sending the materials J requested. I will review the amended CDA. J have a follow-up question for you.
Derrick Rossi once outlined to me IDI policies regarding payments to inventors on licensing royalties. Could you please
send me the language specifying those policies?

Regards,

Luigi

Sent on the Sprint® Now Network from my BlackBerry®


From: "Ryan Dietz" <dietz@idi.harvard.edu>
Date: Mon, 7 Mar 2011 16:54:34 -0500
To: <Iuigiwarren(ci),sprint. blackberry.net>
Subject: RE: Assignment Document

Dear Luigi,

Attached please find~ revised CDA, which I believe addresses your concern. The language in
the second paragraph is designed to ensure you're not limited in the use of information you
created or properly accessed from another source.

Also attached are the previous executed assignment and the current document that requires
your signature. As you can see they include the same language.

For your information, I am also attaching the pertinent language in the IOI policy below.

Ownership of Inventions. Each Invention shall be the sole and exclusive property of IOI. I agree to execute
an assignment to IOI or its nominee of my entire right, title and interest in and to all Inventions (to which
IOI has ownership rights pursuant to the "Research and Technology Development Policy") without
additional compensation. I further agree, upon request of IOI and at its expense, to execute such
documents as may be necessary or desirable in applying for and obtaining patents on the Inventions in
the United States and any foreign country. I further agree, whether or not I am employed by IOI, to
cooperate to the extent and in the manner reasonably requested by IOI in the prosecution or defense of
any claim involving a patent covering any Invention or any litigation or other claim or proceeding involving
any Invention, but all expenses thereof shall be paid by IOI. All records which I shall use or prepare or
come into contact with i 11 the course of working for IOI, shall remain IDl's sole and exclusive property and
shall be subject to the agreement; except that I may retain for my own personal use one copy of all my
scientific work papers customarily retained by researchers at non-profit institutions unless prevented by
contractual obligations to third parties pertaining to confidential papers or trade secrets, which obligations
prevent such retention of any such papers.

I look forward to receiving the executed CDA and Assignment. It is important that you return
these promptly so that we may proceed with protecting the intellectual property. Further,
once these are received I will provide you with additional information regarding licensing
the technology. Please provide the executed CDA and Assignment document by March 21st 2011.

Regards,
Ryan
                                                                 3
          Case 1 ·17-cv-12472-DLC           Plaintiffs Rule 26(a)(1) Initial Disclosures             Page 48 of 188
                Case 1:17-cv-12472-DLC Document 55-4 Filed 02/15/19 Page 8 of 11




-----Original Message-----
From: luigiwarren@sprint.blackberry.net [mailto:luigiwarren@sprint.blackberry.net]
Sent: Thursday, February 24, 2011 4:55 PM
To: Ryan Dietz
Subject: Re: Assignment Document


Ryan,

I'm sorry I was delayed in getting back to you but I've been very busy
of late. I have some questions about the draft of the CDA and the
Assignment. In the CDA, you state in the first paragraph that it will
apply to information provided to me by IDI before the execution of the
CDA. I don't understand what that might refer to and don't think I can
agree blindly to such a blanket designation. In the second paragraph, I
don't understand what you are proposing, concerning information acquired
or developed by me, when you state that I will "inform IDI of that fact
at or before the date its evaluation is complete." I also do not
understand the last sentence of the second paragraph. Can you please
explain?

I also have some questions about the Assignment. First, can you send me
a signed copy of the initial assignment that you refer to in your email
so that I can see how it compares with this one? In addition, can you
send me copies of the documents containing the "policies of my
employment" with IDI that you also refer to in your email? I will then
get back to you with my comments on this draft Assignment.

As the inventor of the Technology, I am uniquely positioned to assist
IDI in the development, refinement, etc. of the Technology. It is also
the case that, as a matter of professional pride, I have much invested
personally in the success of the Technology. However, it's also
important to me that I be fairly compensated for all that I have done
and am prepared to do in the future to ensure the success of the
Technology. It is for that reason that I asked in my prior email about
what financial return I might expect to see. It's important that I have
some sense of what IDI is contemplating as we go forward. Please
advise. Thank you.

Regards,

Luigi

P.S. Please note that my address has changed. It is now: 157 Sixth St. #605, Cambridge, MA
02142.


Sent on the Sprint® l\low Network from my BlackBerry®

-----Original Message,-----
From: "Ryan Dietz" <dietz@idi. harvard. edu>
Date: Thu, 17 Feb 201.1 13:56:55
To: <luigiwarren@sprint.blackberry.net>; <lwarren@mit.edu>
Cc: Halvorsen, Erik<Erik.Halvorsen@childrens.harvard.edu>
Subject: RE: Assignment Document
                                                          4
         Case 1·17-cv-12472-DLC      Plaintiffs Rule 26(a)(1) Initial Disclosures   Page 49 of 188
                Case 1:17-cv-12472-DLC Document 55-4 Filed 02/15/19 Page 9 of 11



Dear Luigi,



I look forward to providing the details of the agreement.



However, I must first receive the assignment document and attached CDA
executed and returned. The CDA is necessary to protect the confidentiality
of the terms of the agreement since you are no longer employed by IOI.



Please execute both the assignment document and the CDA and return to my
attention as soon as possible. As previously mentioned when we discussed
the prior assignment, you remain obligated to comply with these procedural
steps by the policies of your employment with IOI.



Regards,

Ryan




Ryan M. Dietz

Director, Office of Technology Development

Immune Disease Institute/Program in Cellular and Molecular Medicine at
Children's Hospital Boston

CLSB - Third Floor

3 Blackfan Circle

Boston, MA       02115

t:   617.919.3048

c: 617.803.5430

email:     <mailto:dietz@idi.harvard.edu> dietz@idi.harvard.edu



From: luigiwarren@sprint.blackberry.net
[mailto:luigiwarren@s..print.blackberry.net]
Sent: Monday, February 14, 2011 10:39 AM
To: Ryan Dietz
Subject: Re: Assignment Document

                                                          5
         Case 1·17-cv-12472-DLC      Plaintiffs Rule 26(a)(1) Initial Disclosures   Page 50 of 188
               Case 1:17-cv-12472-DLC Document 55-4 Filed 02/15/19 Page 10 of 11




I do have some initial questions. I heard that Flagship has already done a
deal with you for a license to this IP. Is this correct? Was there an
initial payout? Should I expect to see any$$$ from this and, if so, what
are the details?

-luigi

Sent on the Sprint(r) Now Network from my BlackBerry(r)



From: "Ryan Dietz" <dietz@idi. harvard. edu»

Date: Fri, 11 Feb 2011 09:28:59 -0500

To: <lwarren@mit.edu>

Subject: Assignment Document



Luigi,



I wanted to provide an update and send along the attached assignment
document seeking your signature and return to ID!.



This assignment pertains to a second provisional application which was filed
immediately before publication to capture additional data that supports the
claims. We did not alter inventorship or the scope of the inventive subject
matter.



Attached please find the assignment document. Please sign in the presence
of one other person who also must sign and date as a witness. Please return
to me by scanned pdf or US mail to the address below.



Please let me know if you have any questions or concerns.



Regards,

Ryan




                                                         6
         Case 1·17-cv-12472-DLC     Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 51 of 188
t
                   Case 1:17-cv-12472-DLC Document 55-4 Filed 02/15/19 Page 11 of 11




    Ryan M. Dietz

    Director, Office of Technology Development

    Immune Disease Institute/Program in Cellular and Molecular Medicine at
    Children's Hospital Boston

    CLSB - Third Floor

    3 Blackfan Circle

    Boston, MA       02115

    t:   617.919.3048

    c: 617.803.5430

    email:     <mailto:dietz@idi.harvard.edu> dietz@idi.harvard.edu




                                                              7
             Case 1·17-cv-12472-DLC      Plaintiffs Rule 26(a)(1) Initial Disclosures   Page 52 of 188
